Case: 11-14910   Date Filed: 07/17/2012   Page: 1 of 6

                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 11-14910
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:11-cr-00020-JDW-MAP-4

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus



JORGE ZAMORA,

                                                         Defendant-Appellant.


                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (July 17, 2012)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 11-14910      Date Filed: 07/17/2012    Page: 2 of 6

      Jorge Zamora appeals his forty-six-month sentence, imposed after pleading

guilty to conspiracy to commit healthcare fraud, in violation of 18 U.S.C. § 1349.

Zamora argues that the district court erred by enhancing the sentence for using

sophisticated means. He also argues that the district court erred in enhancing his

offense level for being a manager of criminal activity, pursuant to U.S.S.G.

§ 3B1.1(b).

                                            I.

      Zamora first contends that the district court erred in enhancing his offense

level for using sophisticated means. Zamora contends that his co-defendants did

not hide their assets or transactions, use fictitious entities, corporate shells, or

overseas accounts. He also notes that the government did not seek this

enhancement for Zamora’s co-defendants, and the scheme was easily detected.

      We review the district court’s finding that the defendant used sophisticated

means for clear error. United States v. Ghertler, 605 F.3d 1256, 1267 (11th Cir.

2010). For a finding to be clearly erroneous, we must be left with “a definite and

firm conviction that a mistake has been committed.” Id. (quotation omitted).

      U.S.S.G. § 2B1.1(b)(10)(C) provides for a two-level enhancement if the

offense involved sophisticated means. The commentary to the Guidelines defines

sophisticated means as

                                            2
               Case: 11-14910     Date Filed: 07/17/2012    Page: 3 of 6

      especially complex or especially intricate offense conduct pertaining
      to the execution or concealment of an offense. For example, in a
      telemarketing scheme, locating the main office of the scheme in one
      jurisdiction but locating soliciting operations in another jurisdiction
      ordinarily indicates sophisticated means. Conduct such as hiding
      assets or transactions, or both, through the use of fictitious entities,
      corporate shells, or offshore financial accounts also ordinarily
      indicates sophisticated means.

U.S.S.G. § 2B1.1, cmt. 8(B). We have held that there is no requirement that an

individual defendant’s actions be sophisticated, but rather, it is sufficient if the

totality of the scheme was sophisticated. Ghertler, 605 F.3d at 1267.

      Here, the district court did not err in applying the sophisticated means

enhancement. Among other things, the scheme involved a shell company, used a

nominee as president to shield the true owners, created fictitious patient files using

the identities of real people, and required use of intricate Medicare lien and

reimbursement processes. These facts tend to show that the scheme involved

sophisticated means. See U.S.S.G. § 2B1.1, cmt. 8(B). Zamora has provided no

legal support for his proposition that a scheme must be difficult to detect for it to

qualify for the sophisticated means enhancement, nor for his assertion that a

scheme is not sophisticated where the government does not seek the enhancement

for all defendants. Accordingly, we affirm the district court’s enhancement for use

of sophisticated means.



                                           3
               Case: 11-14910   Date Filed: 07/17/2012   Page: 4 of 6

                                         II.

      Pursuant to U.S.S.G. § 3B1.1(b), the district court enhanced Zamora’s

sentence by three levels because he managed the assets of the criminal activity.

Zamora contends that he does not qualify for an enhancement under § 3B1.1(b).

      We review de novo the district court’s application of the facts to the

sentencing guidelines. United States v. Pham, 463 F.3d 1239, 1245 (11th Cir.

2006).

      Section 3B1.1 provides for increases to a defendant’s offense level based on

his role in the offense:

      (a)    If the defendant was an organizer or leader of criminal activity
             that involved five or more participants or was otherwise
             extensive, increase by 4 levels.

      (b)    If the defendant was a manager or supervisor (but not an
             organizer or leader) and the criminal activity involved five or
             more participants or was otherwise extensive, increase by 3
             levels.

U.S.S.G. § 3B1.1(a)-(b).

      However, the commentary to this section states that “[t]o qualify for an

adjustment under this section, the defendant must have been the organizer, leader,

manager, or supervisor of one or more other participants.” U.S.S.G. § 3B1.1 cmt.

2 (emphases added); see also United States v. Wilks, 464 F.3d 1240, 1245 (11th



                                         4
               Case: 11-14910     Date Filed: 07/17/2012    Page: 5 of 6

Cir. 2006) (“When it comes to the interpretation of the guidelines, Commentary

and Application Notes of the Sentencing Guidelines are binding on the courts

unless they contradict the plain meaning of the text of the Guidelines.”)

(quotations omitted).

      Here, there is no dispute that the activity involved five or more participants.

Also, the district court specifically found that Zamora had not organized, led, or

supervised any of the other participants.1 Rather, it seems that the district court

believed that Zamora could receive a three-level enhancement pursuant to

§ 3B1.1(b) solely because he managed the assets of the criminal organization.2 As

the commentary indicates, Zamora could not receive any adjustment under

§ 3B1.1(a), (b), or (c) unless he was the organizer, leader, manager, or supervisor

of other participants. Thus, the district court erred in the application of the facts to

§ 3B1.1.

      It is “not necessary to . . . remand cases for new sentence proceedings where

the guidelines error . . . did not affect the sentence.” United States v. Keene, 470

F.3d 1347, 1349 (11th Cir. 2006) (quotation omitted). When considering whether

an alleged guideline error was harmless, we first must decide whether the district


      1
             Dkt. 150 at 57.
      2
             Id. at 58-59.

                                           5
                Case: 11-14910   Date Filed: 07/17/2012    Page: 6 of 6

court would have reached the same result if it had decided the guideline issue the

other way. Id.

      Here, we cannot say that the error was harmless. It is true that Application

Note 2 to § 3B1.1 does give a district court authority to impose “[a]n upward

departure” where a defendant “exercised management responsibility over the

property, assets, or activities of a criminal organization.” U.S.S.G. § 3B1.1 cmt. 2.

However, the transcript of the sentencing hearing shows that the district court

increased the offense by three levels directly pursuant to § 3B1.1(b)—which did

not apply here—rather than pursuant to the authority given in Application Note 2.

It is not clear whether the district court still would have imposed a three-level

enhancement (in the form of a departure under Application Note 2) had the court

not relied upon § 3B1.1(b); the court, in its discretion, might have chosen to

impose a different amount of departure. Indeed, the court suggested that it was

deciding between a two- or three-level departure and explicitly concluded that a

three-level enhancement was appropriate because § 3B1.1(b) applied.

Accordingly, we vacate and remand this issue to the district court. See Keene, 470

F.3d at 1349.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          6